         Case 2:19-cv-03183-WB Document 19 Filed 04/15/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KADIJAH LEACH,                                           CIVIL ACTION
                     Plaintiff,

              v.

PHELAN HALLINAN DIAMOND AND                              NO. 19-3183
JONES, LLP, WELLS FARGO HOME
MORTGAGE AND DELAWARE
COUNTY SHERIFF OFFICE OF
PENNSYLVANIA,
                Defendants.

                                          ORDER

       AND NOW, this 15th day of April, 2020, upon consideration of Plaintiff’s Motion for

Default Judgment (ECF No. 11) and Defendant Delaware County Sheriff Office’s Response in

Opposition (ECF No. 14), IT IS ORDERED that Plaintiff’s Motion is DENIED. It is further

ORDERED that ECF No. 16 (dismissing Defendant Phelan, Hallinan, Diamond, and Jones and

Defendant Delaware County Sheriff’s Office with prejudice) is RESCINDED. Plaintiff is

granted an extension to effectuate proper service of the Amended Complaint on Defendant

Phelan, Hallinan, Diamond, and Jones by June 15, 2020.

       Upon consideration of Defendant Wells Fargo Home Mortgage’s Motion to Dismiss,

(ECF No. 9), Plaintiff’s Response in Opposition (ECF No. 12), and Defendant’s Reply in

Support (ECF No. 17), Defendant’s motion is GRANTED and Plaintiff’s Amended Complaint is

DISMISSED WITH PREJUDICE as to Defendant Wells Fargo.
        Case 2:19-cv-03183-WB Document 19 Filed 04/15/20 Page 2 of 2




      Upon consideration of Defendant Delaware County Sheriff’s Office Motion to Dismiss

(ECF No. 15), the Motion is GRANTED and Plaintiff’s Amended Complaint is DISMISSED

WITH PREJUDICE as to Defendant Delaware County Sheriff Office.




                                                BY THE COURT:


                                                /S/WENDY BEETLESTONE, J.


                                                WENDY BEETLESTONE, J.
